Citation Nr: 1427043	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  13-06 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from January 1953 until January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This claim was previously before the Board in November 2013.  At that time, the Board found sufficient evidence to reopen the Veteran's claims for bilateral hearing loss and tinnitus and remanded both issues for additional development.  In an April 2014 rating decision, the Appeals Management Center granted the Veteran's claim for bilateral hearing loss.  As such, this claim is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus is causally or etiologically related to his active service or his service-connected bilateral sensorineural hearing loss.  


CONCLUSION OF LAW

Tinnitus was incurred in service or is the result of a service-connected disability.  38 U.S.C.A. § 1110, 5103(a), 5103A (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he experiences tinnitus as a result of noise exposure to artillery noise in service.  Specifically, he alleges that he noticed ringing in the ears during service in Korea when loading anti-aircraft guns, and that the ringing has increase in severity since that time.  The Board notes that the Veteran is currently service-connected for bilateral hearing loss. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's DD-214 shows that his military occupational specialty (MOS) was a cannoneer.  Therefore, the Board concedes that he was received significant noise exposure while on active duty.

The Veteran underwent a VA audiological examination in June 2005.  The examiner diagnosed tinnitus, but opined that it was less likely than not related to his active service.  The Board previously found this opinion to be inadequate, as the examiner based this opinion, in part, on the absence of the Veteran's service treatment records.  The Veteran was afforded a subsequent VA examination in March 2014.  The examiner found that the Veteran's bilateral hearing loss was at least as likely as not related to his active service, but noted that the Veteran did not report recurrent tinnitus at the time.  

The Veteran reported that he first perceived tinnitus symptoms bilaterally during active service while pursuing his duties as a cannoneer.  The Court of Appeals for Veterans Claims has held that self-perceived symptoms such as ringing in the ears is capable of lay observation.   See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board may accept that the Veteran has tinnitus based on his own complaints where, as here, there is no reason to doubt the credibility of his statements.  

VA and private treatment records show that the Veteran has consistently reported a history of tinnitus.  The Veteran's reports of a history of tinnitus are corroborated by his wife's statement that she recalls him complaining of ringing in the ears in 1957.  While the Board notes that it appears that the Veteran denied experiencing tinnitus at his most recent VA examination, prior clinical records and the Veteran's own credible statements and those of his wife reporting a history of onset of tinnitus in service and his current symptoms outweigh the single inconsistent report.  

Additionally, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems. "High frequency tinnitus usually accompanies [noise-induced] hearing loss." The MERCK Manual, Section 7, Ch. 85, Inner Ear.  The Veteran is service-connected for bilateral hearing loss consistent with noise exposure encountered while on active duty.  Given the fact that the Veteran is service-connected for bilateral hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service or his service connected hearing loss.  Service connection is warranted for tinnitus.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


